UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission File Number 0-50189 A. Full title of the plan: Crown Cork & Seal Company, Inc. Retirement Thrift Plan B. Name of issuer of the Securities held pursuant to the plan and the address of its principal executive office: CROWN HOLDINGS, INC. ONE CROWN WAY PHILADELPHIA, PA19154-4599 INDEX Page(s) Signatures 3 Report of Independent Registered Public Accounting Firm 6 Audited Plan Financial Statements and Additional Information in Accordance with the Financial Reporting Requirements of ERISA 7 – 15 Exhibit 23 – Consent of Independent Registered Public Accounting Firm 16 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Benefit Plans Investment Committee has duly caused this annual report to be signed on its behalf by the undersigned hereto duly authorized. Crown Cork & Seal Company, Inc. Retirement Thrift Plan By: /s/ThomasA. Kelly Thomas A. Kelly Senior Vice President and Corporate Controller Date:June 25, CROWN CORK & SEAL COMPANY, INC. RETIREMENT THRIFT PLAN Financial Statements as of and for the years ended December 31, 2008 and 2007 Additional information required for Form 5500 as of December 31, 2008 Crown Cork & Seal Company, Inc. Retirement Thrift Plan Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2008 and 2007 2 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2008 and 2007 3 Notes to Financial Statements 4 – 8 Additional Information * Schedule H, Line 4i–Schedule of Assets (Held at End of Year) 9 * Other supplemental schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the Crown Cork & Seal Company, Inc. Retirement Thrift Plan: We have audited the accompanying statements of net assets available for benefits of the Crown Cork & Seal Company, Inc. Retirement Thrift Plan (the “Plan”) as of December 31, 2008 and 2007, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The Schedule of Assets (Held at Year End) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is additional information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This additional information is the responsibility of the Plan's management. This additional information has been subjected to the auditing procedures applied in the audits of the basic financial statements, and in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Parente Randolph
